Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 1 of 104




                                 Exhibit A
                                 Part 2 of 2
                            Corrected Complaint
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 2 of 104




                      EXHIBIT 11
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 3 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 4 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 5 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 6 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 7 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 8 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 9 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 10 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 11 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 12 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 13 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 14 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 15 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 16 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 17 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 18 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 19 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 20 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 21 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 22 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 23 of 104




                      EXHIBIT 12
Case 20-03142-KRH       Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                             A (Part 2 of 2) Page 24 of 104

                                      Conversion to LLC
                                      Net Cash Benefits
                                          Summary

      The Firm has the opportunity to take advantage of its net operating loss (NOL),
      allowances for uncollectable WIP/AR, and the lower corporate tax rates under the new
      tax law to convert from a C Corp to a LLC in a manner that minimizes the tax liability
      from the conversion to an amount of approximately $4.3M. In the conversion, LR’s
      WIP/AR will be taxed. As a result, when that WIP/AR is turned into cash in the LLC, it
      will be tax deferred to our partners. This creates an opportunity to pay about $31.5M to
      members of the LLC (current shareholders) on a tax deferred basis without 2018 tax
      liability. There is a recapture period where some (but not all) of this tax benefit could be
      recaptured if someone leaves the Firm, but we currently expect that the recapture period
      will sunset in 2023 if we close Project ULX and, even with a recapture event, a cash
      benefit will remain. The LLC conversion will allow the Firm to get higher regular salary
      take home pay to its Partners. The LLC conversion is a standalone item, but it also
      contributes to and provides further benefits if we close on Project ULX

                                       Key Assumptions

   1. The hypothetical Shareholder:

                  o   has a $500k/$400k/$300k Full Payment Amount and a
                      $350k/$280k/$210k Regular Salary (70%);
                  o   receives only Regular Salary and has no other taxable income;
                  o   has an $80k basis in $100k of common stock;
                  o   has a $70k basis in $70k of preferred stock; and
                  o   has a 38%/34%/30% effective federal and state tax rate.

   2. The Firm will convert from a C Corp to an LLC on March 1, 2018. The conversion will be
      treated as a taxable liquidation for tax purposes, which will result in a 2018 corporate tax
      on the conversion of about $4.3 million. The tax will be due and payable on July 15,
      2018. The Firm will pay the tax either on a monthly installment basis through no later
      than July 2019 or will secure alternative funding to pay the tax in full on its due date.
   3. The conversion will be cash neutral to the Firm. The $4.3 million estimated 2018
      corporate tax on the conversion will be funded out of reducing the current 70% draw to a
      lower draw percentage, anticipated to be between 55% and 62%, which will be
      applicable 2018 points allocations. Any 2017 bonus awards payable in 2018 will be paid
      in an amount at least equal to the equivalent after-tax amount each recipient would have
      received if no conversion to a LLC. As detailed below, an LLC draw percentage
      between 55% and 62% will result in higher 2018 after tax take home pay because of the
      tax deferral.
   4. It is anticipated that the draw will commence at 55%, but the goal is to raise it to 62%
      during 2018 if Firm performance warrants.
   5. The LLC conversion will not involve taking on any new debt, other than any decision the
      Firm might make to finance any part of the estimated $4.3M tax liability payable July 15,
      2018.
   6. The Firm currently plans to distribute to the Partners on December 31, 2018 the
      approximately $12 million of SR and DC Plan balances.
   7. If the Firm closes Project ULX, the Firm will change its fiscal year for budgeting and
      compensation purposes to April 1 through March 31. Current points allocations will not
      be changed as part of the LLC conversion or adjusted as to partners generally in
      connection with the potential change in fiscal and compensation year.
Case 20-03142-KRH       Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                             A (Part 2 of 2) Page 25 of 104

   8. The Firm estimates that it will collect by March 2019 the aggregate amount of its
      conversion-date WIP and AR (i.e., about $45 million of WIP and AR less about $13
      million of allowances for uncollectability).
   9. Health insurance costs will be neutral to the Partners. The Firm share of those costs will
      be added to Partner K-1s and then offset by an equivalent deduction.



                                            Results

LLC Conversion:

   1. The LLC conversion will allow the Firm to take advantage of the recent federal Tax Cuts
      & Jobs Act, including a reduced tax on the Firm’s WIP and AR (21% instead of 34%). It
      will also allow the Firm to monetize in 2018 its current $8 million NOL, as well as the $12
      million of additional NOLs created by the accrual and distribution of the SR and DC Plan
      balances in December 2018. As a result, about $31.5 million of distributions can be paid
      to the Partners post-conversion in 2018 and early 2019 as draw on a tax-deferred basis
      for federal and state tax purposes. The $31.5 million deferral approximates the sum of
      the current $29 million of annualized 70% Partner draws (Regular Salary) and the $1.7
      million in 2017 bonuses payable to Partners in 2018.
   2. The hypothetical Partner will have about a $5,000 capital gain on the conversion and the
      basis in his/her LLC Capital Account (which will include original basis in each Partner’s
      common and preferred stock), will increase by approximately $5,000.
   3. Instead of a C Corp Regular Salary of $350k/$280k/$210k, the hypothetical Partner will
      have an annualized LLC draw of about $275k/$220k/165k at a 55% draw and of
      $308k/$246k/$185k at a 62% draw. The savings from these lower draw amounts are
      planned to be used by the Firm to fund payment of the $4.3M 2018 corporate tax on the
      conversion.
   4. After the reduction in draw to between 55% to 62%, the hypothetical Partner’s bi-weekly
      take home cash will be about $10,500/$8,400/$6,300 at the 55% draw and
      $11,800/$9,400/$7,100 at the 62% draw. This is compared to C Corp after-withholdings
      bi-weekly take home cash of about $8,300/$7,000/$5,700 (at a 70% draw rate). The
      hypothetical Partner’s LLC take home cash draw exceeds C Corp take home cash draw
      at both a 55% draw and a 62% draw.
   5. The total net cash benefit to the hypothetical Partner after the payment of the tax on the
      $5,000 capital gain on conversion is the same at the 55% and 62% draw and is
      estimated at $105k/$80k/$55k, the only difference being a potentially longer time frame
      to get the full benefit under the 55% draw. The net cash benefit to all Partners in the
      aggregate will be about $9 million.
   6. If the hypothetical Partner departs in 2019 or later, under the tax laws a portion of the
      benefit will be payable as a recapture tax, which is estimated to be about
      $70k/$46k/$25k at either the 55% draw or the 62% draw (amounts will vary somewhat
      based on timing at the different draw levels). This leaves an estimated net cash benefit
      of $35k/$34k/$30k at either draw level. There is no penalty or interest on the recapture.
   7. Regarding items (2) through (6) above, see attached charts for estimates at 55% draw
      and 62% draw for ease of reference.
   8. While SR and DC plan distributions will remain taxable, assuming those funds are
      distributed on December 31, 2018 as planned, Partners will receive permanent benefits
      from lower marginal tax rates (22-24% vs 35-37%) on much of their SR and DC Plan
      distributions. This benefit will be about $600k on the $12 million-plus of aggregate SR
      and DC Plan distributions. This benefit is permanent and not subject to recapture.
   9. Once payments to Partners exceed the $31.5 million deferral, additional draw amounts
      generally will be taxed as self-employment income at regular rates.
                                               2
Case 20-03142-KRH       Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                             A (Part 2 of 2) Page 26 of 104




Follow the LLC conversion with Project ULX:

   1. Except as provided in the next two sentences, the LLC conversion items (1) to (9) above
      remain unchanged. First, if a Partner departs after 2023 and assuming the $35 million
      loan from ULX will be deemed repaid out of the Firm’s capital gain on its JV equity
      (which restores basis by that amount), there will be no recapture. Second, the first
      payments to the Partners out of the JV equity interests in 2023 are planned to be used to
      reimburse Partners for their shares of the $4.3 million 2018 corporate tax liability.
   2. Capital repayments in 2018 as part of Project ULX will not be subject to tax. However, if
      a Partner departs the Firm in 2018 and a recapture event is triggered as discussed
      above, tax may be due attributable to the recapture.
   3. Operating in LLC form will avoid double tax on any gain on the JV/ULX equity. The LLC
      flow-through structure will allow for one level of tax at the capital gains tax rate on the
      JV/ULX equity, whereas the C Corp structure would result in a double tax. Retention of
      Partners via the equity incentive is a key requirement for ULX. Our conversion to an
      LLC to avoid double tax will evidence the value LR places in that incentive.

                                         Conclusions

   1. The LLC conversion makes sense as a stand alone initiative. It will generate an
      estimated $9 million initial benefit to our Partners.
   2. The LLC conversion will enable Project ULX and Project ULX will enhance the benefits
      of the LLC conversion. It also will make the initial benefits permanent for Partners who
      stay with the Firm through 2023, as well as avoiding double tax on the ULX/JV equity
      earned by Firm Partners. It will also create significant retention incentives.




                                               3
Case 20-03142-KRH     Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24     Desc Ex.
                           A (Part 2 of 2) Page 27 of 104

ESTIMATED BI-WEEKLY PAYCHECK SHAREHOLDER EXAMPLES AT 55% DRAW

Full Payment Amount at             500K             400K                 300K
$100 point

Assumed Tax Rate                   38%               34%                 30%

C Corp 70% Draw (Regular           350K             280K                 210K
Salary)

C Corp Take Home Pay on            8,300            7,000                5,700
Bi-weekly Draw

LLC Draw at 55%                    275K             220K                 165K

LLC Bi-weekly Draw Take           10,500            8,400                6,300
Home Pay

Net Cash benefit in LLC            105K              80K                 55K
Draw

Tax Recapture if Departure         70K               46K                 25K
During Recapture Period

Benefit After Recapture in         35K               34K                 30K
the event of Departure




                                           4
Case 20-03142-KRH     Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24     Desc Ex.
                           A (Part 2 of 2) Page 28 of 104

ESTIMATED BI-WEEKLY PAYCHECK SHAREHOLDER EXAMPLES AT 62% DRAW

Full Payment Amount at             500K             400K                 300K
$100 point

Assumed Tax Rate                   38%               34%                 30%

C Corp 70% Draw (Regular           350K             280K                 210K
Salary)

C Corp Take Home Pay on            8,300            7,000                5,700
Bi-weekly Draw

LLC Draw at 62%                    308K             246K                 185K

LLC Bi-weekly Draw Take           11,800            9,400                7,100
Home Pay

Net Cash benefit in LLC            105K              80K                 55K
Draw

Tax Recapture if Departure         70K               46K                 25K
During Recapture Period

Benefit After Recapture in         35K               34K                 30K
the event of Departure




                                           5
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 29 of 104




                      EXHIBIT 13
Case 20-03142-KRH        Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                              A (Part 2 of 2) Page 30 of 104

                                                                                           1/13/18
                                           Project 100
                                            Summary


               The following is subject to ongoing tax and financial analysis.

1. Tax Objective: The recently enacted changes in the federal tax laws have created an
   opportunity for LR to achieve significant tax savings (currently estimated at $5 million) by
   converting from a C corporation to a professional limited liability company. Those tax
   savings can be used to offset Partner taxes on their (i) future capital gains, (ii) normal
   compensation from the Firm and (iii) receipt of deferred compensation and supplemental
   retirement plan balances. The savings flow primarily from (i) the accelerated use of LR’s
   nearly $10 million of accumulated NOLs and (ii) the tax rate arbitrage from recognizing
   income at the [25%] C corporation effective federal tax rate upon conversion on LR’s
   approximate $[40] million of outstanding WIP and AR and then avoiding income at the
   individual Partner [30%] effective rate after conversion as that WIP and AR is collected.

2. Fiscal Objective: LR’s leadership believes it is in the best interests of the Firm to change
   its fiscal year for compensation purposes from December 31 to March 31. Among the
   benefits of this change are conducting (i) the annual budget, promotion and compensation
   exercises in the less hectic first quarter instead of the fourth quarter and (ii) the year-end
   collections push in March instead of during the holidays.

3. Conversion to PLLC: On February 28, 2018, LR will convert into a Delaware professional
   limited liability company pursuant to a statutory merger.

4. LR Tax Upon Conversion: LR will be taxed on the value of its WIP and AR upon the
   conversion. That tax will be reduced to the extent of LR’s accumulated NOLs through the
   date of conversion (including any losses incurred in early 2018). It is estimated that the LR
   tax upon the conversion will be $[9] million.

5. LR Partner Long Term Capital Loss Upon Conversion: It is estimated that LR Partners
   will incur an approximately $[10] million long term capital loss upon the conversion. That loss
   can be used to offset their 2018 and later capital gains and can be carried forward
   indefinitely. If Project Liberty closes, the losses can be used to offset any long term gains on
   their LR stock redemptions or a Partner’s share of any gains on LR’s JV Interest. The loss is
   estimated to be worth approximately $[2] million to LR’s partners.

6. PLLC Taxes: Because LR’s WIP and AR will be taxed upon conversion, they will not be
   taxed as collected. That means that as the PLLC collects that $[40] million in WIP and AR, it
   will be able to use the approximate $[12] million of tax savings to (i) pay the $[9] million tax
   upon the conversion and (ii) effectively increase Partner net after tax compensation by $[3]
   million.




                                                 1
Case 20-03142-KRH         Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                  Desc Ex.
                               A (Part 2 of 2) Page 31 of 104

7. New Compensation Fiscal Year: The fiscal year end for compensation purposes will be
   March 31. LR's tax and audit year end will remain December 31.

8. 2018-2019 Partner Compensation: The compensation of LR Partners for April 1, 2018
   through March 31, 2019 will be as budgeted by LR for that period based on the effects of
   Project 100 and if it occurs, Project Liberty. It is anticipated that even if Project Liberty does
   not close, the budget for this new fiscal year will show a materially higher likelihood of
   achieving a 100% point value. The draws for January through March 2018 will be as
   currently budgeted. The net after tax guaranteed payments (fdraws) for April 1, 2018
   through March 31, 2019 will be slightly higher than the currently budgeted draws.

9. DC and SR Plan Termination: In anticipation of Project 100, LR terminated its non-
   qualified deferred compensation and supplemental retirement plans on December 29, 2017,
   with the plan balances (approximately $11 million) to be distributed one year after
   termination. Those distributions ordinarily would be taxable to the Partners, but it is
   anticipated that the approximately $3 million in projected PLLC-related tax savings to
   Partners will effectively offset much of the tax.

10. Composite State Return: Going forward, LR will file at its expense a composite state tax
    return for its Partners.




                                                  2
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 32 of 104




                      EXHIBIT 14
To:           Josh Rosenfeld[josh.rosenfeld@ULXpartners.com]
From:            Case
              Frank     20-03142-KRH Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24
                    Butler[fbutler@proxios.com]                                                                                                         Desc Ex.
Sent:                                           A (Part 2 of 2) Page 33 of 104
              Mon 2/18/2019 10:57:03 AM (UTC-05:00)
Subject:      RE: LeClairRyan & UnitedLex

 Josh:

 We are happy to discuss this with you when we meet. Is there anything else you would like on the agenda, or
 would you like to concentrate on this issue alone? If you have other items, let me know, and I’ll prepare an
 agenda with the additional items as I previously promised.

 Thanks so much, and looking forward to meeting soon.

 Frank

 Frank Butler                   | CEO

 fbutler@proxios.com
 Phone | 804-342-1202
 Mobile | 804-677-3344
 LinkedIn | https://www.linkedin.com/in/frank-butler-0683851

 OFFICE  | 701 East Byrd Street | Richmond, VA 23219
 MAILING | P.O. Box 85055 | Richmond, VA 23285
 SHIPPING | Federal Reserve Bank of Richmond | 2050 Magnolia Street | Richmond, VA 23223




 This email may contain confidential and privileged material for the sole use of the intended recipient. Any review, use, distribution or disclosure by others is strictly prohibited. If
 you are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply email and delete all copies of this message.


 From: Josh Rosenfeld <josh.rosenfeld@ULXpartners.com>
 Sent: Wednesday, February 13, 2019 6:16 PM
 To: Frank Butler <fbutler@proxios.com>
 Cc: Peter Krakaur <peter.krakaur@unitedlex.com>; Susan Lenox <susan.lenox@ULXpartners.com>
 Subject: RE: LeClairRyan & UnitedLex

 Frank,

 We are all looking forward to our meeting.

 With regard to the invoice-related issues, while Patrick and Susan did speak as you suggested below, I want to make
 sure you understand that we continue to dispute the February invoice with regard to the “Over/Under Usage Adjustment”
 charge of $22,628.03, the “Amount Exceeding 4% Monthly Reduction Threshold” penalty of $8,416.09, the 683
 “Authorized User” count on which the February invoice is based, among other charges.

 We hope to resolve these with you when we meet in person on the 27th.

 Best regards,

 Josh
 Josh Rosenfeld
 Chief Operating Officer
 LECLAIRRYAN
 (415) 861-9367 Direct
 Josh.Rosenfeld@leclairryan.com
 https://www.leclairryan.com
 LeClairRyan, LLP is a Delaware Limited Liability Partnership

 Please consider the environment before printing this email.
                 Case 20-03142-KRH                       Doc 2-2           Filed 10/27/20 Entered 10/27/20 16:32:24                                     Desc Ex.
From: Frank Butler [mailto:fbutler@proxios.com]
                                             A (Part 2 of 2)                           Page 34 of 104
Sent: Monday, February 11, 2019 4:31 PM
To: Josh Rosenfeld
Subject: RE: LeClairRyan & UnitedLex

Josh:

Now that we have the meeting scheduled for the 27th, I’ll prepare an agenda using your letter as a guide. I’ll
send it over as soon as I have a draft ready for your review. Once I receive your comments and/or edits, I’ll
prepare a finalized version for your approval. Using the approved version, I’ll line up the staff on our end best
able to address the agenda topics and schedule them for the meeting on the 27th. More to come on this.

In the meantime, I have asked Patrick Butler to work with Susan Lenox on the invoice-related question which
you mentioned in your letter. My hope is that Susan and Patrick can resolve this before we meet.

Lastly, I thought I would ask if you like to join me for lunch, dinner or breakfast, if that works best for you, either
before or after our meeting on the 27th. I would be happy to learn more about UnitedLex, ULX Partners, your
relationship with LeClairRyan and the mutual goals and objectives you share. Similarly, I’d like to share a bit
about Proxios, etc., and answer any questions you might have about us and our relationship with the firm. Let
me know if you’d be open to this.

Look forward to meeting soon.

Frank

Frank Butler                | CEO
fbutler@proxios.com
Phone | 804-342-1202
Mobile | 804-677-3344
701 EAST BYRD STREET | 17TH FLOOR | RICHMOND, VA | 23219


This email may contain confidential and privileged material for the sole use of the intended recipient. Any review, use, distribution or disclosure by others is strictly prohibited. If
you are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply email and delete all copies of this message.


From: Josh Rosenfeld [mailto:josh.rosenfeld@ULXpartners.com]
Sent: Thursday, February 07, 2019 6:39 PM
To: Frank Butler <fbutler@proxios.com>
Cc: Gustafson, C. Erik <Erik.Gustafson@leclairryan.com>
Subject: LeClairRyan & UnitedLex

Mimecast Attachment Protection has deemed this file to be safe, but always exercise caution when opening files.



Dear Frank,



Attached is a copy of a letter that I mailed to you earlier today.



As explained in the letter, I look forward to meeting with you soon to discuss the relationship between Proxios,
LeClairRyan, UnitedLex and ULX Partners as well as making appropriate adjustments to the February invoice
and future invoices.



Best regards,
           Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                                    A (Part 2 of 2) Page 35 of 104
Josh


Josh Rosenfeld

Chief Operating Officer

ULX Partners

415.861.9367
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 36 of 104




                      EXHIBIT 15
To:        Nicholas Hinton[nicholas.hinton@unitedlex.com]
Cc:           Case 20-03142-KRH
           Rosenfeld,                     Doc 2-2 Filed 10/27/20
                       Josh[Josh.Rosenfeld@leclairryan.com];            Entered 10/27/20 16:32:24Mistal,
                                                             Daniel Reed[Daniel.Reed@unitedlex.com]; Desc Ex.
Jennifer[Jennifer.Mistal@leclairryan.com]      A  (Part 2 of 2)   Page   37 of 104
From:      Peter Krakaur[peter.krakaur@unitedlex.com]
Sent:      Wed 8/8/2018 1:09:55 PM (UTC-04:00)
Subject: FW: LeClairRyan weekly Financial Report
LR Financial Briefing weekly 8-3-2017.pptx
MSA Addendum 1--April 6.pdf
2018Aug08_ULXP_NickH.pptx

 Nick,

 Thank you for your time today. I’m excited to have you on board.

 I do not want to inundate you with content. For now, I provide:

         a. the slides that contain the org chart you requested. I also include some high level slides that we did not have time to
         review today that suggest how we might think about shifting ULXP service delivery. (2018Aug08_ULXP_Nick)
         b. MSA Addendum 1, outlining the obligations of ULXP and LR. Section III(L) covers the “Finance” obligations. Other sections
         cover pricing, FP&A and additional financial-related elements that Josh is coordinating under the “Client & Practice Services”
         area of ULXP.
         c. The 8/3/17 LR Financial briefing. We created a basic LR financial overview that is shared weekly with the ULXP advisory
         board. We have a more detailed set of KPIs we intend to share regularly internally. As we discussed, we need greater internal
         collaboration to get Brian Haynes and others access to the data so they can help us track and report regularly our KPIs.


 I look forward to working with you.

 Let us know when you want to schedule time with me, Josh, Jen (and likely Brian) to drill into the specific near- and long-term
 action items.

 Peter
 Peter Krakaur


 Vice President, Legal Business Solutions
 M: 1-415-710-7325
 E: peter.krakaur@unitedlex.com
 www.unitedlex.com




 From: Haynes, Brian A. [mailto:Brian.Haynes@leclairryan.com]
 Sent: Wednesday, August 8, 2018 8:47 AM
 To: Jones, Dwight <Dwight.Jones@leclairryan.com>; Daniel Reed <Daniel.Reed@unitedlex.com>; Gustafson, C. Erik
 <Erik.Gustafson@leclairryan.com>; Mistal, Jennifer <Jennifer.Mistal@leclairryan.com>; Peter Krakaur
 <peter.krakaur@unitedlex.com>; Rosenfeld, Josh <Josh.Rosenfeld@leclairryan.com>; Zappia, Andrew P.
 <Andrew.Zappia@leclairryan.com>; Doug Benson (dbenson@sb2consultants.com) (dbenson@sb2consultants.com)
 <dbenson@sb2consultants.com>; Lange, Christopher J. <Christopher.Lange@leclairryan.com>
 Subject: RE: LeClairRyan weekly Financial Report

 All,

 I had June’s invoice incorrectly listed on the report, the attached has the corrected amounts.

 Thanks,

 Brian
Brian A. Haynes
           Case 20-03142-KRH Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                               Desc Ex.
Director, Financial Planning & Analysis
                                        A (Part 2 of 2) Page 38 of 104
LECLAIRRYAN
4405 Cox Road, Suite 200
Glen Allen, Virginia 23060
(804) 783-7542 Direct
(804) 783-7552 Fax
(804) 658-9298 Mobile
Brian.Haynes@leclairryan.com
https://www.leclairryan.com
*** Please note our new address listed above. Our telephone and fax numbers remain the same. ***

Please consider the environment before printing this email.

From: Jones, Dwight
Sent: Wednesday, August 08, 2018 11:16 AM
To: Haynes, Brian A.; Daniel Reed (Daniel.Reed@unitedlex.com); Gustafson, C. Erik; Mistal, Jennifer; Peter Krakaur
(peter.krakaur@unitedlex.com); Rosenfeld, Josh; Zappia, Andrew P.; Doug Benson (dbenson@sb2consultants.com)
(dbenson@sb2consultants.com); Lange, Christopher J.
Subject: RE: LeClairRyan weekly Financial Report

Brian,

Check what you have listed for the ULXP invoices. I have different amounts…particularly the June Invoice.

Dwight Jones
Chief Financial Officer
LECLAIRRYAN
919 East Main Street, Twenty-Fourth Floor
Richmond, Virginia 23219
(804) 343-4091 Direct
(804) 783-2294 Fax
(703) 217-6726 Mobile
Dwight.Jones@leclairryan.com
https://www.leclairryan.com

Please consider the environment before printing this email.

From: Haynes, Brian A.
Sent: Monday, August 06, 2018 6:17 PM
To: Daniel Reed (Daniel.Reed@unitedlex.com); Gustafson, C. Erik; Mistal, Jennifer; Peter Krakaur (peter.krakaur@unitedlex.com);
Rosenfeld, Josh; Zappia, Andrew P.; Doug Benson (dbenson@sb2consultants.com) (dbenson@sb2consultants.com); Lange,
Christopher J.; Jones, Dwight
Subject: LeClairRyan weekly Financial Report

All,

Please see attached.

The attached is intended to be distributed weekly to report on a month to date basis LeClairRyan’s collection performance,
attorney headcount, ageing AP balances and operating cash. Also listed is the past and future operational invoice amounts with a
forecasted ULXP cash balance. The budgeted amounts for collections and headcount are based on the 133m baseline budget.

For this weeks report, I listed July’s month end performance for collections and attorney headcount.

Please let me know if you have any questions.

Thanks,

Brian

Brian A. Haynes
Director, Financial Planning & Analysis
LECLAIRRYAN
        Case 20-03142-KRH                    Doc 2-2          Filed 10/27/20   Entered 10/27/20 16:32:24     Desc Ex.
4405 Cox Road, Suite 200
Glen Allen, Virginia 23060
                                                    A (Part 2 of 2) Page 39 of 104
(804) 783-7542 Direct
(804) 783-7552 Fax
(804) 658-9298 Mobile
Brian.Haynes@leclairryan.com
https://www.leclairryan.com
*** Please note our new address listed above. Our telephone and fax numbers remain the same. ***

Please consider the environment before printing this email.

* This e-mail may contain confidential or privileged information. If you are not the intended recipient, please notify the sender
immediately by return e-mail with a copy to emailadministrator@leclairryan.com and delete this e-mail and all copies and
attachments.
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 40 of 104




                      EXHIBIT 16
                                                                    Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                                                                                             A (Part 2 of 2) Page 41 of 104




joint venture
structure

                              LeClairRyan                                                                                                    Oversight Board

Board of Directors                    CEO                  Dept. Leaders                                                                              Members
Legal Dept.:GC &              JV Liaison/ Vendor         Tax, Trust Accts,                                         Dan Reed                       Doug Benson            Erik Gustafson
      AGCs                          Mgmt.                   Controller                                                  Peter Krakaur                               Chris Lange
                                                                                                                                       ULX Partners Leadership
                                              Partnership Track                                                         Jennifer Mistal                          Josh Rosenfeld
               Shareholders                    Senior Counsel
                 Officers                          Counsel

                                                                                                                                                ULX Partners
                                                                                                        Business & Operations
                                                                                                                                                            Client & Practice Services
                                                                                                              Services
                                                                                                       Human Resources           Talent Development          Client Relations & Value Pricing & Legal
                              UnitedLex                                                               Support Operations          Risk Management          Business Development Project Management
                                                                                                            Finance              Marketing & Comms          Knowledge Mgmt &          Conflict &
                         Digital
    LBS                                                                                                                                                     Process Innovation    Engagement Mgmt.
                       Contracting            Operations            HR                                Technology, Data &
                                                                                                                                 Procurement & PMO                         Paralegals
  Litigation           Intellectual                                                                        Security
                                               Finance              IT                                                                                            Counsel & Other Timekeepers
  Services              Property
                        Financial                     Marketing
 Cyber Risk
                        Advisory


                                                                                                                                    Firm 2                             Firm 3

                                                                                                                                                                                            Page 1
                                  Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                                                           A (Part 2 of 2) Page 42 of 104

Slides 3+4 convey the concept of how ULXP is practically operating as it did pre April 29 when operations was
part of LR. We are slowly and necessarily integrating UXP operations (including finance) with ULX. That said,
we still need to service LR as a law firm. Over time, we will shift ULXP (and LR) towards ULX systems and
processes. The art is doing it in a way that pulls LR partners along with us given cultural and other limitations
we discussed earlier regarding law firm partners and their business acumen.




Legal Service                                                                                                       Law Firm
Provider                                                                                                             Page 2
                Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                                         A (Part 2 of 2) Page 43 of 104




Legal Service                                                                                     Law Firm
Provider

                                                                                                    Page 3
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 44 of 104




                      EXHIBIT 17
Organizer:           Peter Krakaur[peter.krakaur@unitedlex.com]
              Case 20-03142-KRH       Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                       Desc Ex.
From:                                        A (Part 2 of 2) Page 45 of 104
                     Peter Krakaur[peter.krakaur@unitedlex.com]
Attendees:              Nicholas Hinton; Daniel Reed; Mistal, Jennifer; Rosenfeld, Josh; Doug Benson
                        (dbenson@sb2consultants.com)
Location:               1-415-697-1276
Importance:             High
Subject:                Monday's Liquidity Discussion
Start Time:             Fri 8/10/2018 5:30:00 PM (UTC-04:00)
End Time:               Fri 8/10/2018 6:00:00 PM (UTC-04:00)
Required Attendees:     Nicholas Hinton; Daniel Reed; Mistal, Jennifer; Rosenfeld, Josh; Doug Benson
                        (dbenson@sb2consultants.com)

[if this time does not work due to Nick’s travel, we should regroup over the weekend.]

Nick,

I agree wholeheartedly with the focus on liquidity and the issues we need to tackle. I propose this time to regroup to consider how we
frame the message.

In many respects the action items you describe are fully on ULXP, not LR to drive. The framework you suggest is a very good one for us
to propose a plan on what we will do, agree on collective responsibilities, and lay out how we will drive LR to follow the plan.

I suggest this from the perspective of what we architected (ULXP is now the owner of the business of law) combined with our
partnership with the people who practice law. We all know law firms do not operate as a business. ULXP is designed to change that.
Given the nature of the relationship, the agreements, and the practical aspects of us running the law firm, we need to consider
carefully on how we communicate these specific actions and where and how we push partners to achieve our plan. Pushing areas in
ways that are not aligned directly with the partnership model we architected and the current firm makeup could lead to further
instability in partnership ranks.

All that said, the Monday meeting is critical to change dramatically LR behavior (Erik, Dwight, Board and members) in very specific
areas to make it clear to Erik what THEY need to change and do:

       Realistic and honest budgets
       Realistic and honest discussions of liquidity
       Full ULXP ownership of collections
       Greater ULXP ownership of cash and LR finances (removed from Dwight)

There may be other specific asks we should include in our forceful message. Regardless, I think it needs to be frame in terms of what
we own and will drive.

Peter
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 46 of 104




                      EXHIBIT 18
To:      Peter Krakaur[peter.krakaur@unitedlex.com]; Doug Benson
            Case 20-03142-KRH Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24
(dbenson@sb2consultants.com)[dbenson@sb2consultants.com]                                                                        Desc Ex.
Cc:      Aamir Zeb[azeb@cvc.com]             A (Part 2 of 2) Page 47 of 104
From:    Mohit Goyal[mgoyal@cvc.com]
Sent:    Mon 7/2/2018 9:13:02 AM (UTC-04:00)
Subject: LCR Follow-on Queries

 Hi Peter, Doug,

 Thanks for your time last week – we found the discussion to be quite helpful. We have some broader queries (listed below) that we
 thought could be handled separately as these are more of clarification in nature. Can we do the call between the four of us tomorrow
 at 9pm IST?

         1. Worst case scenario: As discussed over the call, could you please share a worst case scenario for FY19 (in the monthly
         P&L format that you had shared earlier) so that we can work on the covenants for overall financing that we need to raise for
         new project execution
         2. Interest cost: From notes you shared, there was a line saying “The latter covers at least our interest payments relating to
         the float of operations costs”. Could you clarify whether the interest cost relating to float ($8.5m @ 8 p.a. = $0.68m) would be
         charged back to LCR? We will be drawing our funding lines to extend this credit to LCR
         3. Provider Operational Expense: We need to understand the context in which this has been included (does this only cover
         the interest cost on the float?)
         4. Operational Services EBITDA: Our understanding was that Operational Services would be a pass-through cost and
         EBITDA would be generated in the business through Production services revenue. However, there seems to be Operational
         Services EBITDA budgeted for FY19. Could you help us understand the concept better?
         5. Invoicing mechanism: We think it maybe helpful to keep the ‘Production Services’ and ‘Operational Services’ as two
         separate invoices from process standpoint e.g. in the current process, if there is a dispute on the Production Services invoice
         then the entire invoice may remain outstanding. Also, cash flow availability can be a potential reason for “Production Invoice”
         payout but not for “Operational Services” component
         6. $8.5m float cap: We think its important that we make this commitment (verbally or in writing) that any incremental cost
         won’t enjoy the same payment terms. While it is handled through exception, those items are always hard to execute. We
         don’t have any budget or cash flow availability to extend more receivable financing to LCR
         7. Contingency: There is a reference to exclude ‘contingency’ cases in the MSA. Can you clarify whether only the existing
         contingency cases or all cases (including new contingency cases) have been excluded


 Apart from these, we wanted some clarification inputs on the items below:
       1. Contract status: We want to spend 5-10 mins with you to understand the current status of contract(# of employees on-
       boarded? Capex done so far? Invoice raised for May/Jun? Actual Operational Services cost vs. budgeted costs? Cost
       savings/revenue maximization opportunity identified thus far?)
       2. Expenses build up: Could we go through the expense line items to better understand what costs are being captured within
       the JV and if there are any costs that is outside of it for Ulex.
       3. Business Trajectory: Could you share the estimates for May and June P&L (in the monthly P&L format in which the
       budget was prepared – we can simplify the format over call)


 Best,
 Mohit


 This message and any attachment(s) are confidential and may be privileged or otherwise protected from disclosure. If you are not the intended recipient,
 please telephone or email the sender and delete this message and any attachment from your system and do not disclose its contents to any third parties.

Any views or opinions expressed by an individual within this email are the views and opinions of that individual unless expressed to be otherwise and do not
necessarily reflect the views or opinions of any member of the CVC network. No member of the CVC network accepts liability arising in any way from relying
upon such views or opinions.

CVC Advisers Limited is a limited company registered at Companies House in England and Wales (registered number 04726084) having its registered office
at 111 Strand, London WC2R 0AG.

CVC Advisers Limited is authorised and regulated by the Financial Conduct Authority (FCA firm reference number 229350).

For further information about the CVC network please visit www.cvc.com.
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 48 of 104




                      EXHIBIT 19
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 49 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 50 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 51 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 52 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 53 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 54 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 55 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 56 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 57 of 104




                      EXHIBIT 20
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 58 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 59 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 60 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 61 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 62 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 63 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 64 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 65 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 66 of 104




                                          Nicholas Hinton
                                          Chief Financial Officer
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 67 of 104




                      EXHIBIT 21
To:        'weissj@gtlaw.com'[weissj@gtlaw.com]; Rosenfeld, Josh[Josh.Rosenfeld@leclairryan.com]
Cc:           Case 20-03142-KRH Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
           peter.krakaur@unitedlex.com[peter.krakaur@unitedlex.com];
                                               A (Part 2 of 2)eric.kelly@unitedlex.com[eric.kelly@unitedlex.com];
nicholas.hinton@unitedlex.com[nicholas.hinton@unitedlex.com];     Page 68 of 104                                  Hopewell, Dwight
F.[Dwight.Hopewell@leclairryan.com]
From:      Lange, Christopher J.[/O=LECLAIRRYAN/OU=LECLAIRRYANRICHMOND/CN=RECIPIENTS/CN=CLANGE]
Sent:      Tue 1/22/2019 9:56:04 PM (UTC-05:00)
Subject: RE: ULX Partners LeClairRyan Draft Promissory Note
ULX Partners LeClairRyan Promissory Note.DOC
COMPARE ULX Partners LeClairRyan Promissory Note 3 v 1.PDF

 Jennifer,

 Thanks for taking the lead on drafting the note. Enclosed please find our revised draft. Per our conversation, I went through the
 note and struck the bracketed items that didn’t apply and tailored it to our situation. Clean and marked drafts attached.

 In thinking through these changes, we wanted to present a note that our lender (VCF) would see as being equity like in that it is
 being paid from the return on our equity investment in ULX Partners as opposed to from LR operating cash. That will help with our
 Leverage Ratio covenant and perhaps avoid a big mark-up with subordination provisions, etc. Happy to discuss my drafting choices
 over a call.

 We have an in person meeting with VCF coming up on Monday to discuss our 2019 forecast and this note and we would like to get
 this draft in their hands by Thursday afternoon or Friday morning if we could. If you could take a look at the revised draft and let
 us know whether you have any material comments, that would help us get a draft in their hands before the weekend and lay the
 groundwork for Monday’s meeting. Again, happy to discuss.

 PETER – Given our meeting with VCF on Monday, can we look for alternate dates/times for our ULX Partners catch up call? We
 need to use that time to prep for that meeting.

 Many thanks, Chris

 Christopher J. Lange
 Attorney at Law
 LECLAIRRYAN
 919 East Main Street, Twenty-Fourth Floor
 Richmond, Virginia 23219
 (804) 343-4094 Direct
 (804) 783-7689 Fax
 (804) 248-8701 Mobile
 Christopher.Lange@leclairryan.com
 https://www.leclairryan.com

 Blog | LinkedIn | Twitter       | BIO

 Please consider the environment before printing this email.

 From: weissj@gtlaw.com [mailto:weissj@gtlaw.com]
 Sent: Friday, January 11, 2019 12:23 AM
 To: Lange, Christopher J.; Rosenfeld, Josh
 Cc: peter.krakaur@unitedlex.com; nicholas.hinton@unitedlex.com; eric.kelly@unitedlex.com
 Subject: ULX Partners LeClairRyan Draft Promissory Note

 All – please find a draft of a fairly simple promissory note memorializing the “Outstanding Deferred Loan”, which remains subject
 to the review and comment of the ULX team in all respects.

 Best, Jennifer

 Jennifer Weiss
 Shareholder
 Greenberg Traurig, LLP | One International Place | Suite 2000 | Boston, MA 02110
 Tel 617.310.6005 | Fax 617.279.8415 | Cell 617.429.4400
 weissj@gtlaw.com | www.gtlaw.com
              Case 20-03142-KRH                  Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                                  Desc Ex.
                                                      A (Part 2 of 2) Page 69 of 104
ALBANY · AMSTERDAM · ATLANTA · AUSTIN · BOSTON · BERLIN* · CHICAGO · DALLAS · DELAWARE · DENVER · FORT LAUDERDALE · HOUSTON · LAS VEGAS ·
 LONDON* · LOS ANGELES · MEXICO CITY* · MIAMI · NEW JERSEY · NEW YORK · NORTHERN VIRGINIA · ORANGE COUNTY · ORLANDO · PALM BEACH COUNTY ·
PHILADELPHIA · PHOENIX · SACRAMENTO · SAN FRANCISCO · SEOUL* · SHANGHAI · SILICON VALLEY · TALLAHASSEE · TAMPA · TEL AVIV* · TOKYO* ·
WARSAW* · WASHINGTON, D.C. · WESTCHESTER COUNTY
*BERLIN: GREENBERG TRAURIG’S BERLIN OFFICE IS OPERATED BY GREENBERG TRAURIG GERMANY, AN AFFILIATE OF GREENBERG TRAURIG, P.A. AND GREENBERG TRAURIG, LLP.; LONDON:
OPERATES AS A SEPARATE UK REGISTERED LEGAL ENTITY; MEXICO CITY: OPERATES AS GREENBERG TRAURIG, S.C.; SEOUL: OPERATED BY GREENBERG TRAURIG LLP FOREIGN LEGAL
CONSULTANT OFFICE; TEL AVIV: A BRANCH OF GREENBERG TRAURIG, P.A., FLORIDA, USA; GREENBERG TRAURIG TOKYO LAW OFFICES ARE OPERATED BY GT TOKYO HORITSU JIMUSHO, AN
AFFILIATE OF GREENBERG TRAURIG, P.A. AND GREENBERG TRAURIG, LLP; WARSAW: OPERATES AS GREENBERG TRAURIG GRZESIAK SP.K.
STRATEGIC ALLIANCE WITH AN INDEPENDENT LAW FIRM
MILAN · ROME




If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us
immediately at postmaster@gtlaw.com, and do not use or disseminate such information.
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 70 of 104




                      EXHIBIT 22
To:        Jones, Dwight[Dwight.Jones@leclairryan.com]
Cc:           Case Brian
           DeFazio,  20-03142-KRH       Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24
                         A.[Brian.DeFazio@leclairryan.com]                                                      Desc Ex.
From:      Luke Swygard[lswygard@vcfnow.com]A (Part 2 of 2) Page 71 of 104
Sent:      Thur 1/31/2019 1:18:59 PM (UTC-05:00)
Subject:   RE: VCF December Compliance

 Dwight and Brian,

 This email serves as communication affirming the leverage ratio calculation as you have laid it out below. The
 ULX Deferred Loan Promissory Note is to be added to Net Equity and subtracted from Total Liabilities as you
 have presented here in.

 Please let me know if you have any questions.

 Please provide an executed copy of the Promissory Note once available.

 Thank you,

 Luke

 From: Jones, Dwight <Dwight.Jones@leclairryan.com>
 Sent: Friday, January 25, 2019 12:36 PM
 To: Luke Swygard <lswygard@vcfnow.com>
 Cc: DeFazio, Brian A. <Brian.DeFazio@leclairryan.com>
 Subject: RE: VCF December Compliance

 Luke,

 I have to leave for some other meetings, however call my mobile to walk through this info. I will also try to call while I’m driving.

 Dwight Jones
 Chief Financial Officer
 LECLAIRRYAN
 919 East Main Street, Twenty-Fourth Floor
 Richmond, Virginia 23219
 (804) 343-4091 Direct
 (804) 783-2294 Fax
 (703) 217-6726 Mobile
 Dwight.Jones@leclairryan.com
 https://www.leclairryan.com

 Please consider the environment before printing this email.

 From: Jones, Dwight
 Sent: Friday, January 25, 2019 10:01 AM
 To: Luke Swygard (lswygard@vcfnow.com)
 Cc: DeFazio, Brian A.
 Subject: VCF December Compliance

 Luke,

 Wanted to provide you with some info prior to our call at 11am today.

 Attached is a draft of the ULX Outstanding Deferred Loan Promissory Note and updated draft of Annex A from the Operating
 Agreement. This will convert $8M of the ULXP Accounts Payable to a deferred loan/equity investment. Note the date of
 execution is December 20th, which would be reflected in our December financials. Per our discussion, based on the terms, this
 reflects an equity investment and given that, I would propose that we reflect it as such in the Leverage Ratio calculation. Without
 the adjustment the Leverage Ratio would be 13.30, however adjusting for the ULX equity investment, by reducing Liabilities by
 $8M and increasing Net Equity by $8M, this would result in a Leverage Ratio of 3.96. See below and attached. Also, we can have
 further discussion regarding the $7.3M adjustment to the AR & WIP Allowance.
             Case 20-03142-KRH              Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
Talk to you at 11am.                             A (Part 2 of 2) Page 72 of 104




Dwight Jones
Chief Financial Officer
LECLAIRRYAN
919 East Main Street, Twenty-Fourth Floor
Richmond, Virginia 23219
(804) 343-4091 Direct
(804) 783-2294 Fax
(703) 217-6726Case
                Mobile20-03142-KRH           Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
Dwight.Jones@leclairryan.com                      A (Part 2 of 2) Page 73 of 104
https://www.leclairryan.com

Please consider the environment before printing this email.

* This e-mail may contain confidential or privileged information. If you are not the intended recipient, please notify the sender
immediately by return e-mail with a copy to emailadministrator@leclairryan.com and delete this e-mail and all copies and
attachments.
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 74 of 104




                      EXHIBIT 23
To:       Jones, Dwight[Dwight.Jones@leclairryan.com]
Cc:          Case 20-03142-KRH
          Gustafson,                     Doc 2-2 Filed 10/27/20
                     C. Erik[Erik.Gustafson@leclairryan.com];           EnteredJ.[Christopher.Lange@leclairryan.com];
                                                              Lange, Christopher  10/27/20 16:32:24 Desc Ex. Rosenfeld,
Josh[Josh.Rosenfeld@leclairryan.com]          A  (Part  2 of 2)   Page   75  of 104
From:     Nicholas Hinton[nicholas.hinton@unitedlex.com]
Sent:     Thur 2/21/2019 3:17:41 PM (UTC-05:00)
Subject: RE: ULXP Invoice Payment

 Eric – is this your position. ULX is now the lowest prioritized vendor. We are not LCR’s
 bank. Nick
  Nicholas Hinton
  Chief Financial Officer
  UnitedLex
  100 Broadway, New York, New York, 10005
  M +1 813 508 1604




 From: Jones, Dwight <Dwight.Jones@leclairryan.com>
 Sent: Thursday, February 21, 2019 2:38 PM
 To: Nicholas Hinton <nicholas.hinton@unitedlex.com>
 Cc: Gustafson, C. Erik <Erik.Gustafson@leclairryan.com>; Lange, Christopher J. <Christopher.Lange@leclairryan.com>; Rosenfeld,
 Josh <Josh.Rosenfeld@leclairryan.com>
 Subject: RE: ULXP Invoice Payment

 Nick,

 Our collections this week have continued to be slow. We have only collected $1.1M this week and $4.3M for February. After the
 rest of payroll is transferred today to ADP today, I estimate our Operating Cash to be approximately $2.2M or lower, depending on
 today collections. In addition, we sill have outstanding February Rents along with Healthcare. Also, I have been instructed by our
 CEO and General Counsel that the outstanding payables for client reimbursements have to be reduced and prioritized ahead of all
 Opex except Payroll, Healthcare, Liability Insurance, and VCF Debt Service. The outstanding payable for client reimbursements is
 currently at $2.3M. I have shared a plan with Erik and Lori that gets us back in compliance with our outstanding client reimbursed
 expenses by end of April or mid-May. This shortfall in February Collections has created very strained cashflow and I will have to
 delay the remaining payment of $164,539 against the January invoice. I will continue to keep you updated and will resolve this
 remaining payment as soon as possible.

 If you want to discuss the nature of the client reimbursed expenses or where we currently stand on cashflow, let me know and I
 will schedule time for us.

 Dwight Jones
 Chief Financial Officer
 LECLAIRRYAN
 919 East Main Street, Twenty-Fourth Floor
 Richmond, Virginia 23219
 (804) 343-4091 Direct
 (804) 783-2294 Fax
 (703) 217-6726 Mobile
 Dwight.Jones@leclairryan.com
 https://www.leclairryan.com

 Please consider the environment before printing this email.

 From: Jones, Dwight
 Sent: Wednesday, February 13, 2019 9:58 AM
To: 'NicholasCase
              Hinton'20-03142-KRH
                      <nicholas.hinton@unitedlex.com>
                                        Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
Cc: Gustafson, C. Erik <Erik.Gustafson@leclairryan.com>;
                                               A (Part 2Lange,
                                                         of 2) Christopher
                                                                 Page 76 J.of<Christopher.Lange@leclairryan.com>
                                                                              104
Subject: RE: ULXP Invoice Payment

Nick,

The slowness in Collections have continued. Monday collections, once again was much lower than expected. Through yesterday
we have only collected $2.5M and we still have to pay rents and other critical items. That has brought us down to below the $3M
Operating Cash threshold. I will plan to send over $164,539 later today, which is 50% of the remaining $329,077 owed for the
January invoice. Given the way collections have been trickling in, I will have to begin to conserve cash for next weeks payroll.

I will keep you updated as the week progresses.

Dwight Jones
Chief Financial Officer
LECLAIRRYAN
919 East Main Street, Twenty-Fourth Floor
Richmond, Virginia 23219
(804) 343-4091 Direct
(804) 783-2294 Fax
(703) 217-6726 Mobile
Dwight.Jones@leclairryan.com
https://www.leclairryan.com

Please consider the environment before printing this email.

From: Nicholas Hinton [mailto:nicholas.hinton@unitedlex.com]
Sent: Friday, February 08, 2019 7:10 PM
To: Jones, Dwight
Cc: Gustafson, C. Erik; Lange, Christopher J.
Subject: RE: ULXP Invoice Payment


Our emails crossed. Thank you for the payment.

I look forward to receiving the remaining balance early next week

Nick
 Nicholas Hinton
 Chief Financial Officer
 UnitedLex
 100 Broadway, New York, New York, 10005
 M +1 813 508 1604




From: Jones, Dwight <Dwight.Jones@leclairryan.com>
Sent: Friday, February 8, 2019 5:47 PM
To: Nicholas Hinton <nicholas.hinton@unitedlex.com>
Cc: Gustafson, C. Erik <Erik.Gustafson@leclairryan.com>; Lange, Christopher J. <Christopher.Lange@leclairryan.com>
Subject: ULXP Invoice Payment

Nick,

Following up today as promised. I approved a wire to ULX for $329,077 today. This is 50% of the remaining $658.154 owed on the
January invoice. This week’s collections were only $1.3M and will leave us with approximately $3M in operating cash with critical
              Case 20-03142-KRH Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
items still outstanding (Rents, Anthem, Proxios,Aetc).
                                                  (PartI will
                                                          2 ofassess
                                                                2) after
                                                                     PageMonday’s collections to determine if we are in a position to
                                                                          77 of 104
send the remaining $329,077 to close out the January invoice.

Thanks and have a good weekend.

Dwight Jones
Chief Financial Officer
LECLAIRRYAN
919 East Main Street, Twenty-Fourth Floor
Richmond, Virginia 23219
(804) 343-4091 Direct
(804) 783-2294 Fax
(703) 217-6726 Mobile
Dwight.Jones@leclairryan.com
https://www.leclairryan.com

Please consider the environment before printing this email.

* This e-mail may contain confidential or privileged information. If you are not the intended recipient, please notify the sender
immediately by return e-mail with a copy to emailadministrator@leclairryan.com and delete this e-mail and all copies and
attachments.
* This e-mail may contain confidential or privileged information. If you are not the intended recipient, please notify the sender
immediately by return e-mail with a copy to emailadministrator@leclairryan.com and delete this e-mail and all copies and
attachments.
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 78 of 104




                      EXHIBIT 24
To:        Gustafson, C. Erik[Erik.Gustafson@leclairryan.com]
From:        CaseBruce
           Matson,  20-03142-KRH          Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
                         H.[/O=LECLAIRRYAN/OU=LECLAIRRYANRICHMOND/CN=RECIPIENTS/CN=BMATSON]
Sent:      Mon 5/2/2016 4:47:45 PM (UTC-04:00) A (Part 2 of 2) Page 79 of 104
Subject:   RE: Confidential Communication

Thanks.

I was getting ready to write you in this when my mother died.

I continue to be concerned that we are underestimating the severity of this situation. Dwight is a trooper in dealing with
unpleasant calls but has he done an analysis showing how vendors like GLC are expecting more and there is less and less
flex - moreover, do we have a plan regarding paid client items?

We now know that we have about $3mm of obligations for funds previously received from clients for particular purposes
where we did not use the funds for those purposes. This appears to be tantamount to misusing (intentionally) client trust
funds.

We need a stated plan - a direction from you or me to Dwight - that we must (1) stop the practice immediately and (2)
develop a specific, disciplined process to get the $3mm paid off for good within a reasonable period of time. I do not know
what that is, but it has to be less than a year.

Hence, my concerns as to whether Dwight has done analysis with such assumptions. Hence, my concern that we will hit a
wall. Hence, my suggestion that we may have to go to the Bank for a bridge loan. We cannot, in my opinion, just continue
handling AP (especially the client advances AP) the way we have just hoping cash flow will get better. (If cash flow IS
projected to increase that's fine, but I think we are at risk as a Firm and as fiduciaries absent a plan supported by analysis.

I'm sorry to burden you further, but this is looking similar to the LandAmerica conduct I criticized so highly in litigation. I
am happy to discuss further.

I would also like to get a moment to discuss with you the Peter Mares situation, the dangerous cuts into the muscle of the
Platform, and, of course, the Preferred dividends, the SLCs, etc.



Sent with Good (www.good.com)



From: Gustafson, C. Erik
Sent: Monday, May 02, 2016 3:30:29 PM
To: Matson, Bruce H.
Subject: Confidential Communication

FYI



C. Erik Gustafson, Esq.
LeClairRyan
(703) 307-2270



From: Mistal, Jennifer
Sent: Monday, May 02, 2016 3:04:34 PM
To: Jones, Dwight; Gustafson, C. Erik
Subject: FW: GLC Outstanding Invoices

 Dwight,
              Case 20-03142-KRH              Doc 2-2          Filed 10/27/20   Entered 10/27/20 16:32:24     Desc Ex.
Let me know what we can do. I think we need A
                                            to (Part
                                               make some  kind of
                                                     2 of 2)      good80
                                                               Page    faith
                                                                          of effort
                                                                             104 since these folks are actual onsite personnel.
Thanks!

J

Jennifer Mistal
Chief Human Resources Officer
LECLAIRRYAN
4405 Cox Road, Suite 200
Glen Allen, Virginia 23060
(804) 783-7587 Direct
(804) 783-7687 Fax
(804) 301-9644 Mobile
Jennifer.Mistal@leclairryan.com
https://www.leclairryan.com
*** Please note our new address listed above. Our telephone and fax numbers remain the same. ***

Please consider the environment before printing this email.

From: Gerard Chambers [mailto:gcham@GLCBS.com]
Sent: Monday, May 02, 2016 2:21 PM
To: Smith, Shellie D.; Mistal, Jennifer
Cc: John Hayes; Andrew Chambers; Michael Hayes; John Falco; Lori Gothard; msmith@in-house-attorney.com; John Solomon
Subject: GLC Outstanding Invoices

Hi Shellie and Jenn,

I write to you both in part because of the seriousness of the situation and also in hopes of enlisting as much help as we can to
reconcile the situation regarding the outstanding LeClairRyan invoices.

I had a conversation with Dwight Jones on Friday, and as per Shellie’s direction, regarding this issue and he indicated two things.
One is that no payment was imminent and that he was “hopeful” of getting some payment to GLC by the end of the week of 5/2.
While we discussed $50 - $100K, there was no definitive amount set and this is just a fraction of the $500K owed. In deference to
Dwight he did say that it was his intention to get current by the end of May and this would be great. If this does work out to be the
case and we can get on to the regular ACH schedule then this note is mute.

The reality is that the LeClairRyan invoices to GLC are not being paid in a timely fashion, in accordance with our contract and as per
the ACH process which LeClairRyan agreed. As you also know, GLC provides labor only to LeClairRyan and we are paying our staff at
LeClairRyan without the appropriate reimbursement. LeClairRyan negotiated a very strict contract with GLC to hold us to very high
standards of operational performance. LeClairRyan in addition, assigned significant financial penalties to our bill should GLC not
meet these expectations. GLC has and will continue to meet and exceed these expectations but considers it fair and part of our
desire to build a strong and lasting relationship, to expect at least the same from LeClairRyan with respect to payment of our
invoices.

However, if GLC continues to provide uninterrupted service to LeClairRyan and we do not see movement toward getting current
we need to establish a positive working plan of action. I write to you both in hopes that we can determine the best road forward.

Please give me a call when you are available. I welcome the opportunity to discuss the next steps.

Sincerely,

Gerry

Gerard J. Chambers
Chairman, CEO
GLC Business Services
C: 585-704-4011

Consider It Done.
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 81 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 82 of 104




                      EXHIBIT 25
To:        Jones, Dwight[Dwight.Jones@leclairryan.com]; Gary Quinn[gary.quinn@unitedlex.com]
Cc:           Case 20-03142-KRH
           Gustafson,                     Doc 2-2 Filed 10/27/20
                      C. Erik[Erik.Gustafson@leclairryan.com]; Rosenfeld,Entered  10/27/20 16:32:24 DescThompson,
                                                                         Josh[Josh.Rosenfeld@leclairryan.com]; Ex. Lori
                                               A  (Part  2 of 2)  Page   83 of 104
D.[Lori.Thompson@leclairryan.com]; Lange, Christopher J.[Christopher.Lange@leclairryan.com]; Acee, Elizabeth
K.[Elizabeth.Acee@leclairryan.com]; Bowerman, Deke[Deke.Bowerman@leclairryan.com]; DeFazio, Brian
A.[Brian.DeFazio@leclairryan.com]
From:      Nicholas Hinton[nicholas.hinton@unitedlex.com]
Sent:      Wed 4/10/2019 5:31:02 PM (UTC-04:00)
Subject: RE: LR Cash & Payment Update - April 10th

 Thank you for the comments. Regarding the last comment you should treat the $626k as
 the cash supporting the in trust monies, and not restrict the liquidity of the firm by
 creating artificial restricted cash pools.

 Nick

  Nicholas Hinton
  Chief Financial Officer
  UnitedLex
  100 Broadway, New York, New York, 10005
  M +1 813 508 1604




 From: Jones, Dwight <Dwight.Jones@leclairryan.com>
 Sent: Wednesday, April 10, 2019 3:40 PM
 To: Gary Quinn <gary.quinn@unitedlex.com>; Nicholas Hinton <nicholas.hinton@unitedlex.com>
 Cc: Gustafson, C. Erik <Erik.Gustafson@leclairryan.com>; Rosenfeld, Josh <Josh.Rosenfeld@leclairryan.com>; Thompson, Lori D.
 <Lori.Thompson@leclairryan.com>; Lange, Christopher J. <Christopher.Lange@leclairryan.com>; Acee, Elizabeth K.
 <Elizabeth.Acee@leclairryan.com>; Bowerman, Deke <Deke.Bowerman@leclairryan.com>; DeFazio, Brian A.
 <Brian.DeFazio@leclairryan.com>
 Subject: RE: LR Cash & Payment Update - April 10th

 Gary,

 Comments to your questions……

         • Collections had a great start for Monday and Tuesday, however today started very slow, but that is expected for
         Wednesdays. It would be great to exceed the collections forecast this week.


         • I understand your point about not paying landlords interest and late fees. Given prior payment history, our landlords have
         not been willing to forgo interest and late fees. In fact, the majority of them begin with calls and/or demand letters to me
         and Lori when the rent is one day past due. We can discuss further tomorrow if needed.


         • As discussed in prior meetings, the protocol is that any money received from clients for the reimbursement of expenses,
         the money is transferred from the HSBC Operating Account to the HSBC Money Market account the following day. Then
         each Monday, the AP Manager pays down the Client Expense AP in the amount collected the previous week, the Operating
         Account is then reimbursed from the HSBC Money Market account. Therefore, you will see the HSBC Money Market account
         grow until Client Expense AP payments are made. Other than required immediate payments, I have not given the AP
         Manager authorization to make those payments yet this week. This protocol has been made clear by our General Counsel
         and that these funds can not be used for operating expenses. Unless agreed differently with our General Counsel, this
       protocol will be continued and the money in the HSBC Money Market account should not be considered available funds for
             Case 20-03142-KRH Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
       operating expenses.                    A (Part 2 of 2) Page 84 of 104

       • Execution of the DACA agreement that will allow release of the $626K in the WF MM account is still with VCF for
       finalization to be completed with the ULX note, security agreement, and an amendment to our LSA to reflect a number of
       items that I can update you separately. Based on a recent call with VCF, I now expect at the earliest that the documents will
       not be completed until next week.


If you need any additional context or info, feel free to give me a call to discuss.



Dwight Jones
Chief Financial Officer
LECLAIRRYAN
919 East Main Street, Twenty-Fourth Floor
Richmond, Virginia 23219
(804) 343-4091 Direct
(804) 783-2294 Fax
(703) 217-6726 Mobile
Dwight.Jones@leclairryan.com
https://www.leclairryan.com

Please consider the environment before printing this email.

From: Gary Quinn <gary.quinn@unitedlex.com>
Sent: Wednesday, April 10, 2019 2:36 PM
To: Jones, Dwight <Dwight.Jones@leclairryan.com>; Nicholas Hinton <nicholas.hinton@unitedlex.com>
Cc: Gustafson, C. Erik <Erik.Gustafson@leclairryan.com>; Rosenfeld, Josh <Josh.Rosenfeld@leclairryan.com>; Thompson, Lori D.
<Lori.Thompson@leclairryan.com>; Lange, Christopher J. <Christopher.Lange@leclairryan.com>; Acee, Elizabeth K.
<Elizabeth.Acee@leclairryan.com>; Bowerman, Deke <Deke.Bowerman@leclairryan.com>; DeFazio, Brian A.
<Brian.DeFazio@leclairryan.com>
Subject: RE: LR Cash & Payment Update - April 10th

Thanks Dwight –

Solid collections for the first two days - the firm should be able to exceed that weekly goal with three more days of receipts to
come.

A question as to why the firm would necessarily pay interest / penalties for the occupancy? I would push them hard on LR policy
not to pay – if that is the firm policy. Don’t they also have deposits they can dip into?

The money market accounts have grown as well and now represent $1.3M as of yesterday, in addition to the $2.9M quoted as
operating cash. How is the firm doing on the release of funds/paperwork from the bank?

Thanks,

Gary

From: Jones, Dwight <Dwight.Jones@leclairryan.com>
Sent: Wednesday, April 10, 2019 2:24 PM
To: Nicholas Hinton <nicholas.hinton@unitedlex.com>
Cc: Gustafson, C. Erik <Erik.Gustafson@leclairryan.com>; Rosenfeld, Josh <Josh.Rosenfeld@leclairryan.com>; Thompson, Lori D.
<Lori.Thompson@leclairryan.com>; Lange, Christopher J. <Christopher.Lange@leclairryan.com>; Acee, Elizabeth K.
<Elizabeth.Acee@leclairryan.com>; Bowerman, Deke <Deke.Bowerman@leclairryan.com>; Gary Quinn
<gary.quinn@unitedlex.com>; DeFazio, Brian A. <Brian.DeFazio@leclairryan.com>
Subject: LR Cash & Payment Update - April 10th
               Case 20-03142-KRH             Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
Nick & Gary,                                      A (Part 2 of 2) Page 85 of 104
Wanted to give you an update on were we stand with cash, collections, and payment updates prior to the weekly meeting
scheduled for tomorrow.

I will authorize Tisa to make rent payments in the amount of $872K (See the list below). These are for March rents with the
exception of two offices. The amounts are now higher than previously communicated as they now include interest and late fees
from our landlords. For context, we have started to receive default/demand letters and we need to address payment before it
escalates. The 13WK Forecast reflected making rent payments of $1.2M last week, however were delayed to this week until last
weeks payroll was funded, therefore we will be making some payments this week.

As of today we have Operating Cash of $2.9M and after we make the aforementioned rent payments, the Operating Cash will be
approximately $2.0M. Also, note that we will have to fund payroll next week and the first VCF Curtailment payment of $319K is
due on April 15th. Further, through yesterday we have collections of $1,438K against the 13WK forecast of $1,960K.

We can discuss further on the call tomorrow, however feel free to give me a call with any questions.




Dwight Jones
Chief Financial Officer
LECLAIRRYAN
919 East Main Street, Twenty-Fourth Floor
Richmond, Virginia 23219
(804) 343-4091 Direct
(804) 783-2294 Fax
(703) 217-6726 Mobile
Dwight.Jones@leclairryan.com
https://www.leclairryan.com

Please consider the environment before printing this email.

* This e-mail may contain confidential or privileged information. If you are not the intended recipient, please notify the sender
immediately by return e-mail with a copy to emailadministrator@leclairryan.com and delete this e-mail and all copies and
attachments.
* This e-mail may contain confidential or privileged information. If you are not the intended recipient, please notify the sender
immediately by return e-mail with a copy to emailadministrator@leclairryan.com and delete this e-mail and all copies and
           Case 20-03142-KRH Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
attachments.                                  A (Part 2 of 2) Page 86 of 104
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 87 of 104




                      EXHIBIT 26
Case 20-03142-KRH      Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                            A (Part 2 of 2) Page 88 of 104




                                                      Bank Clear Date /
    Check #/AR-AP                    Check / Swap     Swap Application
    Swap Invoice #    Payment Type   Invoice Date          Date           Payment Amount

        305749       Check                7/30/2018           8/1/2018    $     250,000.00
        306336       Check                8/23/2018          8/23/2018          500,000.00
        306494       Check                8/30/2018          8/30/2018          500,000.00
        838849       AR-AP Swap           6/27/2018          8/31/2018          147,637.99
        843694       AR-AP Swap           7/27/2018          8/31/2018          (27,632.01)
        843701       AR-AP Swap           7/27/2018          8/31/2018          318,651.67
        848326       AR-AP Swap           8/30/2018          8/31/2018          243,219.35
       9142018       Check                9/14/2018          9/14/2018          500,000.00
        307052       Check                9/24/2018          9/24/2018          500,000.00
        307193       Check                9/27/2018          9/27/2018        1,000,000.00
        849579       AR-AP Swap            9/6/2018          9/28/2018           97,840.21
        852644       AR-AP Swap           9/25/2018          9/28/2018           84,773.59
        852865       AR-AP Swap           9/28/2018          9/28/2018           19,383.19
        844450       AR-AP Swap            8/6/2018          9/28/2018            9,372.50
        848478       AR-AP Swap            9/4/2018          9/28/2018            1,220.00
        850140       AR-AP Swap            9/7/2018          9/28/2018            7,392.50
        307424       Check                10/5/2018          10/4/2018          500,000.00
        307633       Check               10/12/2018         10/12/2018          500,000.00
        307960       Check               10/22/2018         10/17/2018          500,000.00
        308103       Check               10/26/2018         10/25/2018          500,000.00
        857251       AR-AP Swap          10/31/2018         10/30/2018           35,085.76
        857167       AR-AP Swap          10/26/2018         10/30/2018          263,323.59
        853411       AR-AP Swap           10/3/2018         10/30/2018            1,363.00
        855168       AR-AP Swap           10/3/2018         10/30/2018            9,834.50
        308243       Check                11/2/2018          11/2/2018          500,000.00
        308413       Check               11/12/2018          11/9/2018          500,000.00
        308615       Check               11/20/2018         11/20/2018          500,000.00
        861158       AR-AP Swap          11/27/2018         11/30/2018          168,271.74
        861439       AR-AP Swap          11/29/2018         11/30/2018           30,069.35
        858669       AR-AP Swap          11/13/2018         11/30/2018            3,315.54
        859089       AR-AP Swap           11/8/2018         11/30/2018            3,360.00
        309622       Check               12/18/2018         12/18/2018        1,000,000.00
        309716       Check               12/28/2018         12/28/2018          250,000.00
        309742       Check               12/31/2018         12/31/2018          750,000.00
        865375       AR-AP Swap          12/19/2018         12/31/2018           30,929.11
        865520       AR-AP Swap          12/28/2018         12/31/2018            5,129.35
        866298       AR-AP Swap          12/31/2018         12/31/2018            5,509.55
        862884       AR-AP Swap           12/5/2018         12/31/2018            2,187.50
        863910       AR-AP Swap           12/7/2018         12/31/2018              434.50
        309916       Check                 1/8/2019           1/8/2019          250,000.00
        310051       Check                1/14/2019          1/11/2019          750,000.00
        310493       Check                1/30/2019          1/30/2019          658,154.00
        869687       AR-AP Swap           1/28/2019          1/31/2019           34,506.35
        869334       AR-AP Swap           1/16/2019          1/31/2019            3,273.37
        867677       AR-AP Swap            1/9/2019          1/31/2019            4,590.00
        869334       AR-AP Swap           1/16/2019          1/31/2019            2,100.00
         1656        Check                 2/8/2019           2/8/2019          329,077.55


                                      Page 1 of 2
Case 20-03142-KRH      Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                            A (Part 2 of 2) Page 89 of 104




                                                      Bank Clear Date /
    Check #/AR-AP                    Check / Swap     Swap Application
    Swap Invoice #    Payment Type   Invoice Date          Date           Payment Amount

         1757        Check                2/13/2019          2/13/2019         164,539.00
         2571        Check                2/27/2019          2/27/2019         500,000.00
        873497       AR-AP Swap           2/22/2019          2/28/2019          27,434.08
        871186       AR-AP Swap            2/8/2019          2/28/2019          10,577.13
         2916        Check                 3/8/2019           3/8/2019         250,000.00
         3053        Check                3/15/2019          3/15/2019         250,000.00
         3370        Check                3/20/2019          3/20/2019         500,000.00
       3222019       Check                3/22/2019          3/22/2019         500,000.00
        876425       AR-AP Swap           3/22/2019          3/22/2019          18,243.73
        875655       AR-AP Swap           3/22/2019          3/22/2019           1,235.40
        876743       AR-AP Swap           3/22/2019          3/22/2019          32,879.42
         3636        Check                3/31/2019           4/1/2019         400,000.00
         4009        Check                 4/5/2019           4/5/2019         400,000.00
         4115        Check                4/11/2019          4/11/2019         500,000.00
         4230        Check                4/17/2019          4/17/2019         350,000.00
       42519A        Check                4/25/2019          4/25/2019         400,000.00
         4948        Check                 5/2/2019           5/2/2019         200,000.00
         4999        Check                 5/3/2019           5/3/2019         200,000.00
         5210        Check                5/10/2019          5/10/2019         100,000.00
         5450        Check                5/21/2019          5/21/2019         400,000.00
         5937        Check                5/30/2019          5/30/2019         300,000.00
         5965        Check                5/31/2019          5/31/2019         150,000.00
         6006        Check                 6/4/2019           6/4/2019         200,000.00
         6081        Check                 6/7/2019           6/7/2019         200,000.00
         6313        Check                6/18/2019          6/19/2019         200,000.00
         6314        Check                6/19/2019          6/19/2019          50,000.00
         6682        Check                6/28/2019          6/28/2019         320,000.00
         7404        Check                7/25/2019          7/25/2019         170,000.00
         7332        Check                7/25/2019          7/25/2019         150,000.00
         7791        Check                7/31/2019          7/31/2019         170,000.00

                                                                          $ 19,357,282.51




                                      Page 2 of 2
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 90 of 104




                      EXHIBIT 27
Case 20-03142-KRH      Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                            A (Part 2 of 2) Page 91 of 104




                                                      Bank Clear Date /
    Check #/AR-AP                    Check / Swap     Swap Application
    Swap Invoice #    Payment Type   Invoice Date          Date           Payment Amount

       9142018       Check                9/14/2018          9/14/2018    $     500,000.00
        307052       Check                9/24/2018          9/24/2018          500,000.00
        307193       Check                9/27/2018          9/27/2018        1,000,000.00
        849579       AR-AP Swap            9/6/2018          9/28/2018           97,840.21
        852644       AR-AP Swap           9/25/2018          9/28/2018           84,773.59
        852865       AR-AP Swap           9/28/2018          9/28/2018           19,383.19
        844450       AR-AP Swap            8/6/2018          9/28/2018            9,372.50
        848478       AR-AP Swap            9/4/2018          9/28/2018            1,220.00
        850140       AR-AP Swap            9/7/2018          9/28/2018            7,392.50
        307424       Check                10/5/2018          10/4/2018          500,000.00
        307633       Check               10/12/2018         10/12/2018          500,000.00
        307960       Check               10/22/2018         10/17/2018          500,000.00
        308103       Check               10/26/2018         10/25/2018          500,000.00
        857251       AR-AP Swap          10/31/2018         10/30/2018           35,085.76
        857167       AR-AP Swap          10/26/2018         10/30/2018          263,323.59
        853411       AR-AP Swap           10/3/2018         10/30/2018            1,363.00
        855168       AR-AP Swap           10/3/2018         10/30/2018            9,834.50
        308243       Check                11/2/2018          11/2/2018          500,000.00
        308413       Check               11/12/2018          11/9/2018          500,000.00
        308615       Check               11/20/2018         11/20/2018          500,000.00
        861158       AR-AP Swap          11/27/2018         11/30/2018          168,271.74
        861439       AR-AP Swap          11/29/2018         11/30/2018           30,069.35
        858669       AR-AP Swap          11/13/2018         11/30/2018            3,315.54
        859089       AR-AP Swap           11/8/2018         11/30/2018            3,360.00
        309622       Check               12/18/2018         12/18/2018        1,000,000.00
        309716       Check               12/28/2018         12/28/2018          250,000.00
        309742       Check               12/31/2018         12/31/2018          750,000.00
        865375       AR-AP Swap          12/19/2018         12/31/2018           30,929.11
        865520       AR-AP Swap          12/28/2018         12/31/2018            5,129.35
        866298       AR-AP Swap          12/31/2018         12/31/2018            5,509.55
        862884       AR-AP Swap           12/5/2018         12/31/2018            2,187.50
        863910       AR-AP Swap           12/7/2018         12/31/2018              434.50
        309916       Check                 1/8/2019           1/8/2019          250,000.00
        310051       Check                1/14/2019          1/11/2019          750,000.00
        310493       Check                1/30/2019          1/30/2019          658,154.00
        869687       AR-AP Swap           1/28/2019          1/31/2019           34,506.35
        869334       AR-AP Swap           1/16/2019          1/31/2019            3,273.37
        867677       AR-AP Swap            1/9/2019          1/31/2019            4,590.00
        869334       AR-AP Swap           1/16/2019          1/31/2019            2,100.00
         1656        Check                 2/8/2019           2/8/2019          329,077.55
         1757        Check                2/13/2019          2/13/2019          164,539.00
         2571        Check                2/27/2019          2/27/2019          500,000.00
        873497       AR-AP Swap           2/22/2019          2/28/2019           27,434.08
        871186       AR-AP Swap            2/8/2019          2/28/2019           10,577.13
         2916        Check                 3/8/2019           3/8/2019          250,000.00
         3053        Check                3/15/2019          3/15/2019          250,000.00
         3370        Check                3/20/2019          3/20/2019          500,000.00


                                      Page 1 of 2
Case 20-03142-KRH      Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24             Desc Ex.
                            A (Part 2 of 2) Page 92 of 104




                                                      Bank Clear Date /
    Check #/AR-AP                    Check / Swap     Swap Application
    Swap Invoice #    Payment Type   Invoice Date          Date           Payment Amount

       3222019       Check                3/22/2019          3/22/2019         500,000.00
        876425       AR-AP Swap           3/22/2019          3/22/2019          18,243.73
        875655       AR-AP Swap           3/22/2019          3/22/2019           1,235.40
        876743       AR-AP Swap           3/22/2019          3/22/2019          32,879.42
         3636        Check                3/31/2019           4/1/2019         400,000.00
         4009        Check                 4/5/2019           4/5/2019         400,000.00
         4115        Check                4/11/2019          4/11/2019         500,000.00
         4230        Check                4/17/2019          4/17/2019         350,000.00
       42519A        Check                4/25/2019          4/25/2019         400,000.00
         4948        Check                 5/2/2019           5/2/2019         200,000.00
         4999        Check                 5/3/2019           5/3/2019         200,000.00
         5210        Check                5/10/2019          5/10/2019         100,000.00
         5450        Check                5/21/2019          5/21/2019         400,000.00
         5937        Check                5/30/2019          5/30/2019         300,000.00
         5965        Check                5/31/2019          5/31/2019         150,000.00
         6006        Check                 6/4/2019           6/4/2019         200,000.00
         6081        Check                 6/7/2019           6/7/2019         200,000.00
         6313        Check                6/18/2019          6/19/2019         200,000.00
         6314        Check                6/19/2019          6/19/2019          50,000.00
         6682        Check                6/28/2019          6/28/2019         320,000.00
         7404        Check                7/25/2019          7/25/2019         170,000.00
         7332        Check                7/25/2019          7/25/2019         150,000.00
         7791        Check                7/31/2019          7/31/2019         170,000.00

                                                                          $ 17,425,405.51




                                      Page 2 of 2
Case 20-03142-KRH   Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 2 of 2) Page 93 of 104




                      EXHIBIT 28
Case 20-03142-KRH             Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
                                   A (Part 2 of 2) Page 94 of 104     ATTORNEYS AT LAW
                                                                                           WASHINGTON HARBOUR
                                                                                           3000 K STREET, N.W.
                                                                                           SUITE 600
                                                                                           WASHINGTON, D.C. 20007-5109
                                                                                           202.672.5300 TEL
                                                                                           202.672.5399 FAX
                                                                                           WWW.FOLEY.COM

                                                                                           WRITER’S DIRECT LINE
                                                                                           202.295.4791
                                                                                           emorabito@foley.com



                                                           June 8, 2020


CONFIDENTIAL

Via E-Mail

Thomas J. McKee, Jr., Esq.
mckeet@gtlaw.com
Greenberg Traurig LLP
1750 Tysons Boulevard
Suite 1000
McLean, VA 22102

                  Re:      In re: LeClairRyan PLLC (the “Debtor”)

                           Demand that ULX Partners LLC (“ULXP”) and UnitedLex
                           Corporation (“UnitedLex”) Return No Less Than $66,047,082.20
                           Received by ULXP in Preferential and Fraudulent Transfers and Pay
                           Treble Damages as a Result of their Civil Conspiracy

Dear Mr. McKee:

               As you are aware, this Firm represents Ms. Lynn L. Tavenner in her capacity as the
Chapter 7 Trustee of the Debtor (the “Trustee”) in the above referenced bankruptcy case, which is
pending in the United States Bankruptcy Court for the Eastern District of Virginia, Richmond
Division. We write to demand that ULXP and UnitedLex return no less than $66,047,082.20,
which includes amounts received by ULXP in preferential and fraudulent transfers in an amount
not less than $16,511,770.55 and treble damages, as a result of their conspiracy to hinder, delay
and defraud creditors of the Debtor. In addition to this amount, the Trustee demands all reasonable
attorneys’ fees and costs incurred in bringing claims against ULXP and UnitedLex, in an amount
to be determined.1




         1
           Because her investigation is ongoing, the Trustee reserves her right to increase this amount based on
additional causes of action, not asserted herein.
BOSTON                   JACKSONVILLE            MILWAUKEE               SAN DIEGO               TALLAHASSEE
BRUSSELS                 LOS ANGELES             NEW YORK                SAN FRANCISCO           TAMPA
CHICAGO                  MADISON                 ORLANDO                 SHANGHAI                TOKYO
DETROIT                  MIAMI                   SACRAMENTO              SILICON VALLEY          WASHINGTON, D.C.
Case 20-03142-KRH            Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                        Desc Ex.
                                  A (Part 2 of 2) Page 95 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 2


 A.        SUMMARY OF RELEVANT FACTS

                 This Demand is a result of the Trustee’s reasonable due diligence showing that
 ULXP, due to its pervasive operational control over the Debtor, is an insider of the Debtor within
 the meaning of § 101(31) of the Bankruptcy Code. Additionally, UnitedLex (1) operated ULXP
 as its alter ego and (2) formed and operated ULXP as a device to skirt the clear public policy
 prohibition against non-lawyers having an ownership interest in and sharing in the profits of law
 firms. Therefore, the prerequisites for piercing UnitedLex’s corporate veil have been satisfied and
 United Lex is responsible for all amounts ULXP is obligated to return to the Debtor. Moreover,
 because UnitedLex and ULXP engaged in a conspiracy under Virginia’s common law, UnitedLex
 and ULXP are also liable for treble damages pursuant to Virginia Code § 18.2-500.

                 The Trustee’s investigation is ongoing. This Demand, therefore, presents a
 summary of certain facts and information presently known. The Trustee reserves the right to assert
 additional facts and causes of action at any time.

           1.        From its Formation, ULXP Was Controlled by UnitedLex

                 ULXP was formed in April 2018 as a joint venture between UnitedLex and the
 Debtor. ULXP was publicly described as the creation of “a strategic business platform designed
 to empower a ‘constellation’ of law firms” by serving as a central source from which member law
 firms accessed dedicated tools, resources, and capital.2 Referring to ULXP, Daniel Reed,
 UnitedLex’s Chairman, told the American Lawyer that “if we don’t reach 10,000 employees in the
 next five years, then I’m not doing something right. Some people would view that as heretical, but
 it’s not.”3

                 However, the first—and as it turns out, the only—firm in the constellation was the
 Debtor. Further, despite the lofty goals advertised as its purpose, the effect of the joint venture –
 indeed, its disguised purpose – was to facilitate the assumption of financial and operational control
 by UnitedLex over the Debtor.


         2
           UnitedLex and LeClairRyan Achieve a “Tour de Force” with the Launch of ULX Partners,
 BUSINESSWIRE (June 13, 2018), https://www.businesswire.com/news/home/20180613005287/en/UnitedLex-
 LeClairRyan-Achieve-“Tour-de-Force”-Launch.
           3
            Dan Packel, UnitedLex’s Deal With LeClairRyan Was a Failure. Is it Also a Sign of Things to Come? THE
 AMERICAN LAWYER (Sept. 6, 2019, 10:11 a.m.), https://www.law.com/americanlawyer/2019/09/06/unitedlexs-deal-
 with-leclairryan-was-a-failure-is-it-also-a-sign-of-things-to-come/?slreturn=20200505114390.
Case 20-03142-KRH            Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24            Desc Ex.
                                  A (Part 2 of 2) Page 96 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 3


                 Moreover, the foundational documents for ULXP made clear that UnitedLex was
 in control of the joint venture and therefore the Debtor. Pursuant to ULXP’s Amended and
 Restated Limited Liability Company Agreement (the “ULXP LLC Agreement”), “[t]he business
 and affairs of the company shall be managed, operated and controlled by or under the direction of
 the managing member,” which was UnitedLex Manager LLC, a special purpose 100% owned
 subsidiary of UnitedLex. Daniel Reed, the CEO of UnitedLex, was the managing member of
 UnitedLex Manager LLC, thus completing the chain of control over ULXP by United Lex.

                The ULXP LLC Agreement further stated that “the managing member shall have
 and is hereby granted, the full and complete power, authority and direction for, on behalf of the
 name of the company, to take such action as it may and in its sole direction deemed necessary or
 advisable to carry out any and all objections and purposes of the company, subject only to the
 terms of this agreement.” UnitedLex excised its control over ULXP vigorously. As a practical
 matter, there was no separation between those two entities, and UnitedLex operated and controlled
 ULXP as its alter ego.

                     a.    UnitedLex and ULXP took significant control over virtually every aspect
                           of the Debtor

                 For its part, the Debtor had been incurring substantial setbacks for a number of
 years prior to entering into the ULXP venture. Among other things, the firm had repeatedly missed
 its budgetary goals beginning in 2011; profitable practice groups defected; other individual
 attorneys were fired; most shareholders lost some or all of the “at-risk” portion of their
 compensation; and many shareholders had their compensation reduced by six figures while the
 firm overpaid other attorneys. These issues reflected that the Debtor had been insolvent for some
 time as it entered into discussions to form the joint venture. Thus, as UnitedLex and the Debtor
 began their discussions in 2017, the Debtor was insolvent, and had been for a significant time, and
 therefore in desperate need of a lifeline.

                 As the negotiations unfolded, the Debtor’s financial weakness and perilous path
 forward became apparent. Taking full advantage of its superior bargaining position, UnitedLex
 structured the formation of the governing and formation documents to bestow unprecedented
 control of ULXP—which was 99% owned by UnitedLex—over the Debtor. The extent of this
 control is illustrated by the Master Services Agreement (the “MSA”), which was entered into
 between the Debtor and ULXP on or about April 4, 2018, a true and correct copy of which is
 attached as Exhibit A.
Case 20-03142-KRH            Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                  A (Part 2 of 2) Page 97 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 4


                Pursuant to the MSA, ULXP took control of certain delineated “responsibilities” of
 the Debtor. The breadth of these responsibilities is best illustrated by the addendum to the MSA
 which listed those “responsibilities” to include such essential functions as “Legal Operations &
 Administration,” “Client Relations & Business Development,” “Marketing & Communications,”
 “Conflicts & Engagement Management,” “Value Pricing & Legal Project Management,” “Human
 Resources,” “Talent Development,” and “Technology, Data & Security”. The level of control
 assumed by ULXP over the core law firm functions is apparent from the descriptions in the MSA,
 which state that ULXP would, among other things:

          “Provide coordinated professional legal business operations services to Law Firm in
           support of Law Firm’s delivery of legal services to its clients.”

          “Propose ongoing business operations efficiencies and enhancements to Law Firm in
           support of (a) Law Firm’s service delivery to its clients, (b) the successful implementation
           of the Services, and (c) accomplish the goals of this Agreement.”

           “Conduct and share client acquisition and expansion financial planning and profitability
           analysis in conjunction with identifying and securing new or expanded business
           opportunities.”

          “Manage all market-facing communications and marketing collateral, including Law
           Firm’s website.”

          “Propose, enhance and drive legal project management and value pricing strategies for Law
           Firm in support of Law Firm’s service delivery to its clients.”

          “Conduct and share client and matter financial planning and profitability analysis with Law
           Firm on a client, matter and practice group level.”

           “Propose, negotiate and drive alternative fee arrangements and other pricing strategies
           supported by matter and portfolio budgets that align with client business objectives and
           Law Firm financial objectives.”

          “Communicate directly with Law Firm and clients regarding the progress and status of
           budgets and scope of work.”

           “Manage employee relations issues and performance management issues at Law Firm and
           the Provider.”
Case 20-03142-KRH            Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                 Desc Ex.
                                  A (Part 2 of 2) Page 98 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 5


          “Identify, develop and propose compensation for Law Firm non-Members based on market
           data.”

          “Set compensation for the Provider employees based on market data and periodically
           evaluate and adjust based on the performance and contribution of the employees.”

          “Identify, recruit and hire timekeepers and professional staff at the Provider and identify,
           recruit and facilitate the hiring of timekeepers (including lateral partners) and professional
           staff at the Law Firm.”

          “Manage and ensure the efficient functioning of Law Firm and Provider offices.”

          “Track and manage efficient Law Firm time entry compliance.”

          “Track and manage WIP, write downs and write-offs.”

          “Drive timely billing and collections, including communicating directly with clients on
           behalf of Law Firm regarding the transmission of bills and collection of receivables.”

 (Ex. A, Addendum 1, § III)

                 These were not mere “Middle Management” delegations. Indeed, the effect of the
 assumption by ULXP of these sweeping responsibilities over the business of the Debtor is
 graphically illustrated in the below PowerPoint slide prepared by Peter Krakaur, a UnitedLex Vice
 President, illustrating that ULXP and the Debtor functioned as one entity:
Case 20-03142-KRH             Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                          Desc Ex.
                                   A (Part 2 of 2) Page 99 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 6




 (Exhibit B.)

                Because of the pervasive breadth of these essential services, once the ULXP
 transaction was consummated, the Debtor was no longer able to function without ULXP or
 UnitedLex. Indeed, through its control of every function necessary to the Debtor’s operations as
 a law firm (except for providing legal advice), ULXP exerted control over almost all of the
 operations of the Debtor. As Peter Krakaur unequivocally stated in August 2018, “ULXP is now
 the owner of the business of law.”4

                 That very same communication shows that UnitedLex and ULXP regarded
 themselves as part of the ownership process and regarded its position as driving the debtor to
 decisions that ULXP wanted implemented. (See Exhibit C.) Mr. Krakauer wrote, “[w]e all know
 law firms do not operate as a business. ULXP is designed to change that. Given the nature of the
 relationship, the agreements, and the practical aspects of us running the law firm, we need to
 consider carefully on how we communicate these specific actions and where and how we push
 partners to achieve our plan.” (See Ex. C (emphasis added).) Indeed, by discussing the effects of
 “us running the law firm,” that “we” needed to consider certain actions and that “we” needed to

           4
            Ex. C (emphasis added). Krakaur made this statement in the notes to a calendar invitation to an August
 10, 2018 invitation sent to among others, Daniel Reed, UnitedLex’s Chief Executive Officer and Nicholas Hinton,
 its Chief Financial Officer.
Case 20-03142-KRH              Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                   A (Part 2 of 2) Page 100 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 7


 communicate actions, Mr. Krakauer – as a UnitedLex Vice President— did not even attempt to
 hide that ULXP was simply the alter ego of UnitedLex and that UnitedLex was calling all the
 shots. (See Ex. C.)

                The ways in which ULXP exerted control, all for the benefit of United Lex, were
 far from subtle. For example, in a March 15, 2019 email from Mr. Hinton, Chief Financial Officer
 of United Lex and also a member of ULXP’s Oversight Board, to the Debtor, relayed that “[t]he
 250K [overdue to ULXP] continues to build the amount due to ULX as we also have payroll next
 week. Please revisit the cash, your holdbacks and your priorities. . . . Like I said before, we are not
 the bank. The top priority has to be paying ULXP—we are the vendor that can shut down
 operations.” (Emphasis added). (Exhibit D.)

                     Clearly, ULXP controlled the Debtor with an iron fist.

           2.        ULXP Was an Insider of the Debtor and is Thus Liable for $16,511,770.55 to
                     The Trustee

                The inescapable conclusion – based on, among other things, the facts described
 above and the linking of the Debtor’s profits to ULXP’s compensation – is that ULXP is an insider
 of the Debtor within the meaning of § 101(31) of the Bankruptcy Code.

                 Among other things, ULXP (1) was an affiliate of the Debtor as an entity that
 operated the business or substantially all of the property of the Debtor under an operating
 agreement; and (2) was a managing agent of the Debtor, as it exerted operational control over the
 Debtor, had the ability to make personnel decisions, had the authority to incur or pay obligations,
 and had access to financial and other information essential to the Debtor’s operation. ULXP is also
 a non-statutory insider because, among other things, ULXP (1) had a close relationship with the
 Debtor; (2) exercised extensive influence over the Debtor; and (3) engaged in transactions that
 were not arms-length.

                 As a result, ULXP is liable to the Debtor for all payments during the one year period
 before the Petition Date because they are a preference pursuant to section 547(b) of the Bankruptcy
 Code. The facts will show that the Debtor transferred no less than $16,511,770.55 to its insider
 ULXP during this time. Consequently, the transfers are preferential and may be avoided under §
 547(b) of the Bankruptcy Code and, pursuant to § 550(a) of the Bankruptcy Code, may be
 recovered from ULXP as the initial transferees.
Case 20-03142-KRH            Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                 A (Part 2 of 2) Page 101 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 8


           3.        Fraudulent Transfers to ULXP in the Amount of $16,511,770.55 Must Be
                     Returned to the Trustee

                From July 30, 2018 through July 31, 2019, the Debtor transferred amounts to its
 insider ULXP that totaled $16,511,770.55 (the “Fraudulent Transfers”). (See Exhibit E.) These
 transfers were made with the actual intent to delay, hinder, or defraud creditors during a time
 period where the Debtor was insolvent and thus must be returned to the estate.

                 Prior to entering into the MSA, the Debtor had been incurring substantial setbacks
 for years. Among other events, budgetary goals were repeatedly missed since 2011, shareholders
 defected or were fired, many had their compensation reduced, and others were overpaid. Indeed,
 at the time the MSA was signed, creditors were owed a substantial sum of money, a fact that ULXP
 knew or should have known. Yet, in an attempt to artificially extend its lifespan, the Debtor entered
 into the ULXP relationship and ceded to ULXP the power to prioritize payment of the Debtor’s
 expenses. This action resulted in the payment by the Debtor to its insider ULXP of no less than
 $16,511,770.55. Because the Debtor made these transfers with the intent to delay, hinder, or
 defraud creditors during a time period where it was insolvent, the Trustee may recover the
 Transfers from ULXP under §§ 544(b) and 548(a)(1)(A) of the Bankruptcy Code and Virginia
 Code § 55.1-400.

           4.        Debtor’s Purported Secured Claim Must Be Recharacterized as Equity

                 ULXP has filed a secured claim based on an Outstanding Deferred Loan
 Promissory Note in the principal amount of $8,000,000 (the “ULXP Note”) and an accompanying
 Security Agreement (the “ULXP Security Agreement”). However, the facts show that UnitedLex
 and ULXP acted in concert with the Debtor’s management to attempt to treat this “loan” as equity.
 This secured claim will of course be disallowed if the Preferential Transfers are not returned to the
 Trustee as demanded. In all events, you are hereby put on notice that the secured claim is properly
 reclassified as one based on an equity investment.

                 The Deferred Loan Promissory Note documents were backdated to December 20,
 2018, but were actually prepared over several weeks before being executed on April 4, 2019. By
 the ULXP Note, the Debtor agreed to pay ULXP the principal amount of $8,000,000 for alleged
 deferred fees owed by the Debtor to ULXP under the MSA. Under the terms of the ULXP Note,
 no payments were to be made until its maturity date on June 30, 2023. (Exhibit F, §§ 1 and 3.)
 The result of the ULXP Note and the ULXP Security Agreement—and clearly its purpose—was
Case 20-03142-KRH              Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                   A (Part 2 of 2) Page 102 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 9


 to elevate ULXP’s priority over other unsecured creditors. Indeed, the debt that formed the center
 of that loan consisted of prior advances made by ULXP to the Debtor.

                 Yet, at the same time that ULXP was maneuvering to increase its priority over
 unsecured creditors, it was working in concert with the Debtor to convince Virginia Commercial
 Finance (“VCF”)—the bank that had a senior lien on the assets of the Debtor—that the $8,000,000
 loan should be treated as an equity transaction. That the Note and Security Agreement transaction
 was in reality a disguised equity infusion is evidenced in part that the Debtor was undercapitalized,
 indeed insolvent, at the time Note and Security Agreement and from the overall nature of the
 relationship between ULXP and the Debtor.

                 But indirect evidence is not necessary here as the Debtor, along with ULXP and
 UnitedLex, were all aware that the transaction was in the nature of an equity infusion, not a loan.
 On January 22, 2019, Chris Lange, an attorney with the Debtor, sent revisions to the ULXP Loan
 to UnitedLex and ULXP’s outside counsel, and to the UnitedLex team, explaining that, via his
 changes, “we wanted to present a note that our lender …would see as being equity like in that it is
 being paid from the return on our equity investment in ULX Partners.” (Exhibit G.) This effort
 proved successful, as on January 31, the lender informed the Debtor that it approved the leverage
 ratio calculation so that the $8M will be treated as equity, saying “[t]he [ULXP] Deferred Loan
 Promissory Note is to be added to Net Equity and subtracted from Total Liabilities as you have
 presented here in.” (Exhibit H.)

                     Consequently, the Debtor’s purported security interest must be re-characterized as
 equity.

           5.        UnitedLex Is Responsible for All Funds That ULXP Is Obligated to Return to
                     the Trustee

                The structure of the ULXP joint venture, together with UnitedLex’s complete
 ownership, operational and financial control of ULXP, demonstrates that ULXP was merely a
 device or sham used by UnitedLex to disguise wrongs, obscure fraud, and possibly conceal crimes
 that were occurring. As such, ULXP’s corporate veil should be pierced to enable recovery against
 UnitedLex for all amounts owed by ULXP to the Debtor’s bankruptcy estate.

                UnitedLex owned 99% of, had complete operational and financial control over, and
 treated ULXP as its alter ego. Additionally, the unity between those two entities was so extensive
 that any reasonable notion of separateness had ceased. UnitedLex also organized and operated
Case 20-03142-KRH              Doc 2-2    Filed 10/27/20   Entered 10/27/20 16:32:24                Desc Ex.
                                 A (Part 2 of 2)    Page 103 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 10


 ULXP in a manner that flouted the public policy proscription against non-lawyers having an equity
 interest in, and sharing in the profits of, a law firm. Consequently, ULXP was a device or sham
 used by UnitedLex to disguise wrongs, obscure fraud or conceal crime. As such, ULXP’s
 corporate veil should be pierced to enable recovery against UnitedLex for all amounts owed by
 ULXP to the Debtor’s bankruptcy estate. The Trustee hereby demands payment thereof.

           6.        UnitedLex and ULXP are Liable for Civil Conspiracy

                 The actions of UnitedLex and ULXP, some of which are previewed in this Demand
 Letter, are also evidence of civil conspiracy in violation of Virginia law. More specifically and as
 discussed in greater detail above, UnitedLex and ULXP worked in concert to affect the fraudulent
 transfers described above for the willful and malicious purpose of injuring the Debtor’s business.
 Moreover, the Trustee is investigating additional civil conspiracy claims that involve, among
 others, United Lex, ULP, certain members of the Debtor’s management, and other entities and
 individuals who may have worked in concert to also effect the fraudulent transfers described
 above. Such actions were for the purpose of hindering, delaying, and defrauding the Debtor’s
 creditors. UnitedLex and ULXP are therefore liable for civil conspiracy under Virginia’s common
 law and for treble damages pursuant to section § 18.2-500, Virginia Code.

 B.        DEMAND

                 In sum, the Trustee demands ULXP and UnitedLex return no less than
 $66,047,082.20, based on the $16,511,770.55 received by ULXP in preferential and/or fraudulent
 transfers and treble damages of this amount. Moreover, the Trustee demands her attorneys’ fees
 and costs, in an amount to be determined. In addition, the Trustee reserves the right to assert
 additional facts, causes of action, and/or additional damages at any time.

                                    *      *      *       *      *
Case 20-03142-KRH          Doc 2-2 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                               A (Part 2 of 2) Page 104 of 104

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 11


                Please be advised that under the Procedures Order, UnitedLex and ULXP have
 fourteen (14) days from the date of this letter to elect to proceed to the Mediation Process provided
 for in Section 3 of the Procedures Order. The election must be made by written request to the
 Trustee’s counsel, Paula S. Beran (pberan@tb-lawfirm.com) and the undersigned, as the Trustee’s
 Special Litigation Counsel (emorabito@foley.com). If UnitedLex and ULXP make a Pre-
 Complaint Mediation Election, the Trustee will not file a complaint against them until after the
 filing of the Mediator’s Report. Absent the timely Pre-Complaint Mediation Election and/or a
 consummated settlement within thirty (30) days of the date of this letter, the Trustee will proceed
 to file a complaint against UnitedLex and ULXP.

                                                   Sincerely,

                                                   FOLEY & LARDNER LLP




                                                   Erika L. Morabito

 Enclosures
